CERTIFICATION OF CHIEFEXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with thisAnnual Report of Mega Media Group, Inc. (the “Company”) on Form 10-KSB/A for the period endingJanuary 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Aleksandr Shvarts, ChiefExecutive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such
